Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 1 of 18 PAGEID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                    :
                                             :
                    Plaintiff,               :    Case No. 2:19-cv-1781
                                             :
                 v.                          :
                                             :
TEN THOUSAND THREE HUNDRED                   :    VERIFIED COMPLAINT FOR
FIFTY-FIVE AND 00/100 DOLLARS                :    FORFEITURE IN REM
($10,355.00) IN UNITED STATES                :
CURRENCY,                                    :
                                             :
                    Defendant 1,             :
                                             :
SEVEN HUNDRED FIFTY-SEVEN AND                :
00/100 DOLLARS ($757.00) IN UNITED           :
STATES CURRENCY,                             :
                                             :
                    Defendant 2,             :
                                             :
EIGHTEEN THOUSAND SIX HUNDRED                :
FIFTY AND 00/100 DOLLARS ($18,650.00)        :
IN UNITED STATES CURRENCY,                   :
                                             :
                    Defendant 3,             :
                                             :
$50,624.75 FROM US BANK GOLD                 :
BUSINESS CHECKING ACCOUNT NO.                :
XXXX1260, HELD IN THE NAME OF                :
HASSAN NURISO DBA TOWFIG                     :
MARKET, LLC,                                 :
                                             :
                    Defendant 4,             :
                                             :
and                                          :
                                             :
$164,594.47 FROM FIRST MERCHANTS             :
BANK BUSINESS CHECKING ACCOUNT :
NO. XXXX0003, HELD IN THE NAME OF            :
TOWFIQ MARKET, LLC,                          :
                                             :
                    Defendant 5.             :
                        ____________________________________
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 2 of 18 PAGEID #: 2




       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendants in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                    NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 18 U.S.C. § 981(a)(1)(C), which

provides for the forfeiture to the United States of:

       Any property, real or personal, which constitutes or is derived from proceeds
       traceable to a violation of section . . . 1029 . . . of this title or any offense constituting
       “specified unlawful activity” (as defined in section 1956(c)(7) of this title), or a
       conspiracy to commit such offense;

and/or 7 U.S.C. § 2024(e), which provides, in pertinent part:

       The Secretary may subject to forfeiture and denial of property rights any nonfood
       items, moneys, negotiable instruments, securities, or other things of value that are
       furnished by any person in exchange for benefits, or anything of value obtained by
       use of an access device, in any manner contrary to [Chapter 51] or the regulations
       issued under this chapter.

       2.      The term “specified unlawful activity” means, in relevant part, an offense under 18

U.S.C. § 641 (theft of public money), an offense under 7 U.S.C. § 2024(c) (presentation for

payment or redemption of benefits that have been illegally received, transferred, or used), as

provided by 18 U.S.C. § 1956(c)(7)(D); and any act or activity constituting an offense under 18

U.S.C. § 1029 (fraud in connection with access devices), as set forth in 18 U.S.C. § 1961(1)(B)

and incorporated by 18 U.S.C. § 1956(c)(7)(A).

                                   THE DEFENDANTS IN REM

       3.      Defendant 1 is Ten Thousand Three Hundred Fifty-Five and 00/100 Dollars

($10,355.00) in United States currency. On or about November 9, 2018, agents of the United

States Department of Agriculture, Office of Inspector General (“USDA-OIG”) and the Federal




                                                     2
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 3 of 18 PAGEID #: 3



Bureau of Investigation (“FBI”) seized Defendant 1 from Towfiq Market located at 3655 Sullivant

Avenue, Columbus, Ohio, pursuant to a federal search and seizure warrant (Case No. 2:18-mj-

828). On or about November 14, 2018, the designated agent of the United States Marshals

Service (“USMS”) deposited Defendant 1 into the Seized Asset Deposit Fund where it will remain

during the pendency of this action.

       4.      Defendant 2 is Seven Hundred Fifty-Seven and 00/100 Dollars ($757.00) in United

States currency. On or about November 9, 2018, agents of the USDA-OIG and the FBI seized

Defendant 2 from the residence located at 1772 Doe Run, Columbus, Ohio, pursuant to a federal

search and seizure warrant (Case No. 2:18-mj-827). On or about November 14, 2018, the

designated agent of the USMS deposited Defendant 2 into the Seized Asset Deposit Fund where

it will remain during the pendency of this action.

       5.      Defendant 3 is Eighteen Thousand Six Hundred Fifty and 00/100 Dollars

($18,650.00) in United States currency. On or about November 9, 2018, agents of the USDA-

OIG and the FBI seized Defendant 3 from the residence located at 3569 Quickwater Road, Grove

City, Ohio, pursuant to a federal search and seizure warrant (Case No. 2:18-mj-830). On or about

November 14, 2018, the designated agent of the USMS deposited Defendant 3 into the Seized

Asset Deposit Fund where it will remain during the pendency of this action.

       6.      Defendant 4 is $50,624.75 from US Bank Gold Business Checking Account

Number xxxx1260, held in the name of Hassan Nuriso dba Towfig Market, LLC. On or about

November 9, 2018, agents of the USDA-OIG and the FBI seized Defendant 4 pursuant to a federal

seizure warrant (Case No. 2:18-mj-829). On or about December 14, 2018, the designated agent

of the USMS deposited Defendant 4 into the Seized Asset Deposit Fund where it will remain

during the pendency of this action.




                                                 3
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 4 of 18 PAGEID #: 4



       7.      Defendant 5 is $164,594.47 from First Merchants Bank Business Checking

Account Number xxxx0003, held in the name of Towfiq Market, LLC. On or about November

9, 2018, agents of the USDA-OIG and the FBI seized Defendant 5 pursuant to a federal seizure

warrant (Case No. 2:18-mj-825). On or about December 14, 2018, the designated agent of the

USMS deposited Defendant 5 into the Seized Asset Deposit Fund where it will remain during the

pendency of this action.

                                JURISDICTION AND VENUE

       8.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants under 18 U.S.C. § 981(a)(1)(C) and/or 7 U.S.C. § 2024(e).               This Court has

jurisdiction over an action commenced by the United States under 28 U.S.C. § 1345 and over an

action for forfeiture under 28 U.S.C. § 1355(a).

       9.      This Court has in rem jurisdiction over the defendants under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the Southern District of Ohio and pursuant

to 28 U.S.C. § 1395 because the defendants were found in the Southern District of Ohio.

                                  BASIS FOR FORFEITURE

       11.     The defendants are subject to forfeiture under 18 U.S.C. § 981(a)(1)(C) because

they constitute or are derived from proceeds traceable to one or more violations of 18 U.S.C.

§ 1029 and/or an offense constituting specified unlawful activity, said activity being violations of

18 U.S.C. § 641, 7 U.S.C. § 2024(c), and/or a conspiracy to commit such offenses, in violation of

18 U.S.C. § 371.




                                                   4
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 5 of 18 PAGEID #: 5



       12.     The defendants are subject to forfeiture under 7 U.S.C. § 2024(e) because they

represent nonfood items, moneys, negotiable instruments, securities, or other things of value that

were furnished in exchange for SNAP benefits, or anything of value obtained by use of an access

device in violation of 7 U.S.C. § 2024(c).

       13.     To the extent that it is necessary to do so, the United States intends to rely on the

provisions of 18 U.S.C. § 984 to establish that Defendants 4 and 5 are subject to forfeiture.

                                             FACTS

       14.     In late 2010, the USDA-OIG began investigating Towfiq Market (also known as

Towfig Market and/or Towfiq Market, LLC, hereinafter “Towfiq Market”), which is a business

operating in the Southern District of Ohio, for violations of 18 U.S.C. § 641 (theft of public

money), 18 U.S.C. § 1029 (fraud in connection with access device), and 7 U.S.C. § 2024(c)

(presentation for payment of redemption of benefits that have been illegally received, transferred

or used), related to the acceptance and reimbursement of “food stamps” at Towfiq Market.

       15.     In or about December 2006, Towfiq Market opened as a grocery at 3655 Sullivant

Avenue in Columbus, Ohio. Towfiq Market is owned and operated by brothers Abdurahim

Nuriso and Hassan Nuriso.

       16.     On or about February 26, 2007, Hassan Nuriso submitted a “Food Stamp Program

Application for Stores” to the USDA’s Food and Nutrition Service (“USDA-FNS”) on behalf of

Towfiq Market. The application listed Hassan Nuriso as the owner of the business. On or about

March 12, 2007, the USDA-FNS authorized Towfiq Market to participate in the Food Stamp

Program and assigned Food Stamp Authorization Number xxxx0730 to the market.

       17.     As part of the application process for Towfiq Market, Hassan Nuriso certified,

among other things, that:




                                                 5
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 6 of 18 PAGEID #: 6



               a.     He would follow, and ensure his employees followed, the SNAP

                      regulations;

               b.     He was aware that violations of the SNAP rules could result in fines, legal

                      sanctions, withdrawal or disqualification from the SNAP; and

               c.     He accepted responsibility on behalf of Towfiq Market for violations of the

                      SNAP regulations, including, but not limited to:

                      i.    trading cash for SNAP benefits,

                     ii.    accepting SNAP benefits from people not authorized to use them,

                    iii.    accepting SNAP benefits as payments on credit accounts or loans, and

                    iv.     accepting SNAP benefits as payment for ineligible items.

A.     Food Stamp Program

       18.     The Food Stamp Program is a federally funded program administered by the USDA

and managed through the USDA-FNS in each state. See 7 C.F.R. § 271.3. Food stamp benefits

are similar to United States currency in that benefit recipients can purchase authorized products

from authorized retailers at the face value in exchange for the food stamp benefit payment.

       19.     As of October 1, 2008, the official name of the federal Food Stamp Program

changed to the Supplemental Nutrition Assistance Program (“SNAP”). The terms for the program

and related benefits are used interchangeably and are commonly referred to as the “Food Stamp

Program,” “food stamp benefits,” and “SNAP.”

       20.     Pursuant to 7 C.F.R. § 278.2, retail stores may participate in the SNAP only with

the authorization of USDA-FNS. Authorized participants in the SNAP may only accept and

redeem food stamp benefits in connection with the sale of eligible food stamp items. By law,

SNAP benefits cannot be exchanged or redeemed for cash or used to obtain items such as alcoholic




                                                6
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 7 of 18 PAGEID #: 7



beverages, tobacco products, charcoal, calling cards, aluminum pans, metal skewers, vitamins,

medicines, pet foods, or cleaning products. See 7 C.F.R. § 271.2. SNAP benefits also cannot be

exchanged or redeemed for credit to be used at the retail location at a different time. Id.; see also

7 C.F.R. § 278.2(f).     Additionally, SNAP benefits are for the personal consumption of the

intended recipients and are not permitted to be used for commercial purposes. Federal law

specifies that a purchase made using food stamp benefits must be tax exempt.

        21.     In 1997, the SNAP in Franklin County, Ohio, transitioned to electronic benefit

distribution. See 7 C.F.R. § 274.1(b)(1). Since the conversion, SNAP benefits are available to

individual recipients via the “Ohio Direction Card.” Each authorized SNAP recipient is issued a

unique Ohio Direction Electronic Benefits Transfer card (“EBT card”) that contains an account

number and an encrypted Personal Identification Number.              SNAP benefits are downloaded

monthly to the individual’s EBT card. Only the SNAP recipient, whose name appears on the EBT

card, or an authorized family member on record with the State of Ohio, may possess and/or use

the EBT card.

        22.     The SNAP’s electronic payment system is operated through a contract between the

USDA-FNS and the State of Ohio. The State of Ohio maintains a primary service contract with

Affiliated Computer Services (“ACS”) located in Dallas, Texas.               When a SNAP recipient

“swipes” an EBT card for a purchase at an authorized retailer, the recipient’s SNAP benefit

“money” is electronically debited from the EBT card and credited to the authorized retailer’s

account.

        23.     In order to access the benefits on the EBT card to pay for authorized purchases,

retailers utilize Point of Sale, or credit card terminals located in their retail location, to process the

customer’s authorized SNAP purchases. As the designated contractor, ACS settles or reconciles




                                                    7
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 8 of 18 PAGEID #: 8



each authorized retailer’s EBT card charges at the end of the ACS business day. An Automated

Clearing House file is transmitted to the ACS bank. This prompts the ACS bank to send the value

of the redeemed SNAP benefits into the authorized retailer’s bank account(s), designated to receive

SNAP reimbursement for the EBT card transactions.

       24.     The EBT card is an “access device” within the meaning of 18 U.S.C. § 1029(e)(1),

in that it is a card that can be used to obtain “goods, services, or any other thing of value,” and, in

this case, eligible food items under the Food Stamp Act.

B.     The Investigation

       25.     Based upon their investigation, USDA-OIG Special Agent Robert Springer and FBI

Special Agent Jeffrey Rees have determined that Abdurahim Nuriso and/or Hassan Nuriso through

Towfiq Market have committed fraud against the SNAP program by allowing customers to use

their SNAP EBT cards to purchase prohibited items, trade benefits for cash, and/or pay down credit

accounts at Towfiq Market.

       26.     During the course of the investigation, investigators have worked with several

cooperating witnesses (“CWs”), who have proven to be credible and reliable, to conduct a series

of SNAP transactions at Towfiq Market.

       27.     Using controlled USDA-OIG EBT cards, the CWs visited Towfiq Market and were

allowed to make a variety of prohibited transactions, including the following transactions on or

about the dates listed below.

       28.     On November 18, 2010, CW-1 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including a bottle of shampoo and a $5.00 calling card. Abdurahim

Nuriso was present during the transaction.

       29.     On November 30, 2010, CW-1 went to Towfiq Market and used SNAP benefits to




                                                  8
 Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 9 of 18 PAGEID #: 9



purchase unauthorized items, including a stainless steel scrubber and loaded $10.00 in long

distance minutes to a controlled USDA-OIG cell phone through a computer terminal located inside

the store. Abdurahim Nuriso was present during the transaction.

       30.     On December 20, 2010, CW-1 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including two packages of Motrin, three stainless steel scrubbers, a

bottle of bleach, and a bottle of dish detergent. Abdurahim Nuriso was present during the

transaction.

       31.     On January 6, 2011, CW-1 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including paper plates, a toothbrush, a bottle of baby oil, and a bottle

of baby shampoo. Abdurahim Nuriso was present during the transaction.

       32.     On January 24, 2011, CW-1 went to Towfiq Market and asked to exchange SNAP

benefits for calling cards. Abdurahim Nuriso advised CW-1 that he could not sell CW-1 the

calling cards in exchange for SNAP benefits because he thought the FBI was watching them.

       33.     On February 3, 2011, CW-1 went to Towfiq Market and attempted to buy

unauthorized items using his/her SNAP EBT card. Abdurahim Nuriso advised CW-1 that he

could not do it because he was being watched. Instead, Abdurahim Nuriso wrote CW-1’s name

in what appeared to be a ledger book and extended CW-1 in-store credit for the items CW-1

bought.

       34.     On February 16, 2011, CW-1 met with Abdurahim Nuriso at Towfiq Market and

attempted to pay off his/her credit tab using his/her SNAP EBT card. Abdurahim Nuriso advised

CW-1 that he could not do it because the government was watching all Somalis.

       35.     On April 19, 2011, CW-1 went to Towfiq Market. While at the store, Abdurahim

Nuriso confronted CW-1 about working with police and advised CW-1, “You come in here with




                                                 9
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 10 of 18 PAGEID #: 10



a camera, I am gonna kill you.”

       36.     On February 28, 2011, investigators spoke with CW-2 who advised that he/she

regularly saw customers selling SNAP benefits for United States currency at Towfiq Market.

       37.     On March 11, 2011, investigators spoke with CW-2 again and learned that Towfiq

Market recently had obtained a desktop computer that CW-2 believed was being used to store the

names and amounts individuals were maintaining in credit for selling their SNAP benefits in

Towfiq Market. CW-2 advised that Abdurahim Nuriso and Hassan Nuriso were no longer using

notebooks to record the individuals who were using SNAP benefits in the store.

       38.     On April 30, 2014, CW-2 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including six prepared meat cakes. Abdurahim Nuriso was present

during the transaction.

       39.     On May 8, 2014, investigators spoke with CW-2, who advised that Abdurahim

Nuriso and other employees at Towfiq Market, were paying customers to allow the market to use

their SNAP benefits to purchase formula and milk at other stores for the stock at Towfiq Market.

CW-2 further advised that if customers came into Towfiq Market with such items and the

corresponding receipts, Abdurahim Nuriso would pay them in United States currency for the

purchases.

       40.     On May 14, 2014, CW-2 went to Towfiq Market and used SNAP benefits to

conduct two unauthorized transactions. In the first transaction, CW-2 purchased unauthorized

items, including four prepared meat pies.         In the second transaction, CW-2 purchased

unauthorized items, including hair oil, Tide laundry detergent, and three bars of Irish Spring soap.

Abdurahim Nuriso was present during the transactions.

       41.     On May 23, 2014, CW-2 went to Towfiq Market and used SNAP benefits to




                                                10
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 11 of 18 PAGEID #: 11



purchase unauthorized items, including three bars of soap, one jar of hair treatment/conditioner,

and one bottle of liquid laundry detergent. CW-2 received $30.00 in United States currency and

paid his/her in-store credit. Abdurahim Nuriso was present during the transaction.

       42.     On June 18, 2014, CW-2 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including prepared food items, and to pay off his/her in-store credit.

After “paying off” the credit in the store, CW-2 noticed that Abdurahim Nuriso appeared to type

on a computer located under the store counter.

       43.     On September 2, 2014, CW-2 went to Towfiq Market and used SNAP benefits for

an unauthorized purpose. Specifically, CW-2 received $20.00 in United States currency and

placed $130.00 of his/her SNAP benefits on his/her credit account for use later in Towfiq Market.

Abdurahim Nuriso was present during the transaction. CW-2 advised that Abdurahim Nuriso

charged CW-2 an additional $20.00 against the actual value of his/her SNAP benefits as a fee for

the United States currency and credit.

       44.     On September 30, 2014, CW-2 went to Towfiq Market and used SNAP benefits for

an unauthorized purpose. Specifically, CW-2 received $100.00 in United States currency and

placed a $300.00 credit on his/her credit account at Towfiq Market. The $100.00 in United States

currency was deducted from the credit account that he/she previously had established using his/her

SNAP benefits. Abdurahim Nuriso was present during the transaction.

       45.     On November 20, 2015, CW-2 went to Towfiq Market and used his/her credit

account to purchase laundry detergent, a package of soap, and assorted food items. CW-2

established and maintained a credit account at Towfiq Market based on the SNAP benefits that

he/she previously had exchanged for credit at Towfiq Market.           Following the transaction,

Abdurahim Nuriso provided CW-2 with a balance of the credit account using a computer inside




                                                 11
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 12 of 18 PAGEID #: 12



the store.

        46.    On September 19, 2014, CW-3 went to Towfiq Market and used SNAP benefits for

an unauthorized purpose. Specifically, CW-3 exchanged $234.98 in SNAP benefits for United

States currency. As part of the deal, CW-3 left a controlled SNAP EBT card with Abdurahim

Nuriso. Abdurahim Nuriso advised CW-3 that he would have a woman come in and use the card,

and then he would pay CW-3 later.

        47.    On September 20, 2014, CW-3 returned to Towfiq Market and obtained $120.00 in

United States currency and his/her controlled SNAP EBT card back from Abdurahim Nuriso. A

review of the SNAP EBT card by investigators revealed that it was used at a Kroger grocery store

located at 3600 Soldana Boulevard in Columbus, Ohio. The related transaction totaled $271.74

and consisted of $234.98 from CW-3’s controlled SNAP EBT card and the balance from another

person’s SNAP EBT card.

        48.    On June 1, 2018, CW-4 met with Abdurahim Nuriso at Towfiq Market, presented

his/her SNAP benefits card, and received $30.00 in credit at Towfiq Market.

        49.    CW-4 returned to Towfiq Market on June 5, 2018, and used his/her SNAP benefits

to pay for the $30.00 credit extended on June 1, 2018. Abdurahim Nuriso was present during this

unauthorized transaction.

        50.    On June 21, 2018, CW-4 returned to Towfiq Market and used SNAP benefits to

purchase a box of beauty cream, an unauthorized item. Abdurahim Nuriso was present during the

transaction.

        51.    On July 2, 2018, CW-4 went to Towfiq Market and used SNAP benefits to purchase

a music humidifier, an unauthorized item. Abdurahim Nuriso was present during the transaction.

        52.    On July 11, 2018, CW-4 went to Towfiq Market and used SNAP benefits to




                                              12
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 13 of 18 PAGEID #: 13



purchase unauthorized items, including a teapot and a coffee pot and received $43.69 in credit.

Abdurahim Nuriso was present during the transaction.

       53.     On July 19, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including a tea set, an electric incense burner, and Dove body wash,

and for a payment on the $43.69 in credit extended on July 11, 2018. Abdurahim Nuriso was

present during the transaction and knew the amount owed by CW-4.

       54.     On July 26, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase a tea set, an unauthorized item. Abdurahim Nuriso was present during the transaction.

       55.     On August 1, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase charcoal used for a hookah pipe, an unauthorized item. Abdurahim Nuriso was present

during the transaction.

       56.     On August 15, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including shampoo, household cleaner, a car charger, and received

$20.00 in United States currency. Abdurahim Nuriso was present during the transaction.

       57.     On August 27, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including shampoo, hookah fuel, a tea set, and scouring pads.

Abdurahim Nuriso was present during the transaction. CW-4 also asked for $20.00 in United

States currency, but Abdurahim Nuriso advised that since it was the end of the month, he did not

have any money.

       58.     On September 10, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including dish soap, hookah fuel, henna oil, and a USB charger.

Abdurahim Nuriso was present during the transaction. CW-4 again asked for United States

currency. Abdurahim Nuriso advised CW-4 that he would give him/her money the next time




                                               13
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 14 of 18 PAGEID #: 14



he/she was in the store.

       59.     On September 17, 2018, CW-4 went to Towfiq Market and used SNAP benefits to

purchase unauthorized items, including dish soap, body wash, and a purse. Abdurahim Nuriso

was present during the transaction. CW-4 also received $20.00 in United States currency.

       60.     During the Food Stamp Program Application process, Towfiq Market characterized

itself as a medium-sized grocery. Investigators know that Towfiq Market’s customer base is

primarily of African descent. During the course of the investigation, agents reviewed SNAP

transactions at Towfiq Market and compared them to SNAP transactions processed at five

similarly situated, medium-sized groceries.

       61.     Based upon this evaluation, investigators determined that from October 2010 to

September 2018, similarly situated stores processed an average of $30,002.05 in SNAP benefits

per month. During that same period, Towfiq Market processed a total of $78,251.85 in SNAP

benefits per month. Therefore, investigators determined that, on average, 61.66% of Towfiq

Market’s reimbursements were fraudulent.

       62.     From October 2010 to September 2018, Towfiq Market processed a total of

$7,512,177.99 in SNAP benefits. Investigators determined that since approximately October

2010, Towfiq Market fraudulently has received in excess of $4,632,008.95 in redeemed SNAP

benefits.

       63.     Since at least 2013, Towfiq Market has received SNAP reimbursements in Cooper

State Bank Account No. xxxx0003. On or about April 17, 2015, Cooper State Bank transitioned

to a new name, First Merchants Bank. Towfiq Market’s account number stayed the same. From

at least January 1, 2018, through at least September 30, 2018, Towfiq Market’s SNAP benefits

were deposited into this account. Specifically, since at least January 1, 2018, at least $461,090.48




                                                14
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 15 of 18 PAGEID #: 15



in SNAP reimbursements were deposited into First Merchants Bank Account No. xxxx0003.

Investigators have determined that as of September 2018, at least $323,585.18 of the SNAP

reimbursements deposited into First Merchants Bank Account No. xxxx0003 were illegally

acquired and redeemed SNAP benefits.

       64.     On or about March 15, 2017, Hassan Nuriso, dba Towfig Market, LLC, opened

another account for Towfiq Market, that is, US Bank Gold Business Checking Account No.

xxxx1260. In or about April 2017, this account also began receiving reimbursements from SNAP.

Since at least February 1, 2018, at least $248,239.03 in SNAP reimbursements were deposited into

US Bank Account No. xxxx1260. Investigators have determined that as of September 2018, at

least $176,687.76 of the SNAP reimbursements deposited into US Bank Gold Business Checking

Account No. xxxx1260 were illegally acquired and redeemed SNAP benefits.

C.     The Defendants

       65.     On or about November 7, 2018, United States Magistrate Judge Kimberly A. Jolson

authorized federal search and seizure warrants for several locations, including:

               a.     Towfiq Market located at 3655 Sullivant Avenue, Columbus, Ohio (2:18-

                      mj-828);

               b.     The residence of Abdurahim Nuriso located at 1772 Doe Run, Columbus,

                      Ohio (2:18-mj-827);

               c.     The residence of Hassan Nuriso located at 3569 Quickwater Road, Grove

                      City, Ohio (2:18-mj-830);

               d.     The contents of US Bank Gold Business Checking Account No. xxxx1260,

                      up to the amount of $176,687.76 (2:18-mj-829); and

               e.     The contents of First Merchants Bank Business Checking Account No.




                                                15
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 16 of 18 PAGEID #: 16



                       xxxx0003, up to the amount of $323,585.18 (2:18-mj-825).

       66.     On or about November 9, 2018, agents with the USDA-OIG and FBI executed these

search and seizure warrants. During the execution of the warrants, investigators located and

seized, among other things:

               a.      A total of $10,355.00 in United States currency from Towfiq Market located

                       at 3655 Sullivant Avenue, Columbus, Ohio, (Defendant 1);

               b.      A total of $757.00 in United States currency from the residence located at

                       1772 Doe Run, Columbus, Ohio (Defendant 2);

               c.      A total of $18,650.00 in United States currency from the residence located

                       at 3569 Quickwater Road, Grove City, Ohio (Defendant 3);

               d.      A total of $50,624.75 from US Bank Gold Business Checking Account No.

                       xxxx1260 (Defendant 4); and

               e.      A total of $164,594.47 from First Merchants Bank Business Checking

                       Account No. xxxx0003 (Defendant 5).

       67.     Based upon the foregoing facts, the United States asserts that the defendants are

subject to forfeiture to the United States under 18 U.S.C. § 981(a)(1)(C) because they constitute

or are derived from proceeds traceable to one or more violations of 18 U.S.C. § 1029 and/or an

offense constituting specified unlawful activity, said activity being violations of 18 U.S.C. § 641,

7 U.S.C. § 2024(c), and/or a conspiracy to commit such offenses, in violation of 18 U.S.C. § 371;

and the defendants are subject to forfeiture under 7 U.S.C. § 2024(e) because they represent

nonfood items, moneys, negotiable instruments, securities, or other things of value that were

furnished in exchange for SNAP benefits, or anything of value obtained by use of an access device

in violation of 7 U.S.C. § 2024(c).




                                                16
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 17 of 18 PAGEID #: 17



                                      CLAIM FOR RELIEF

        WHEREFORE, the plaintiff respectfully requests that:

        (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendants and to retain the same in its

custody subject to further order of the Court;

        (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendants to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

        (c)     the forfeiture of the defendants to the United States be confirmed, enforced, and

ordered by the Court;

        (d)     the Court thereafter order the United States to dispose of the defendants as provided

by law; and

        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/Deborah D. Grimes
                                                       DEBORAH D. GRIMES (0078698)
                                                       Assistant United States Attorney
                                                       Attorney for Plaintiff
                                                       221 East Fourth Street, Suite 400
                                                       Cincinnati, Ohio 45202
                                                       (513) 684-3711 / Fax (513) 684-6385
                                                       Deborah.Grimes@usdoj.gov




                                                  17
Case: 2:19-cv-01781-ALM-CMV Doc #: 1 Filed: 05/06/19 Page: 18 of 18 PAGEID #: 18




                                            VERIFICATION

           I, Robert J. Springer, Jr., hereby verify and declare under the penalty of perjury that I am a

Special Agent with the United States Department of Agriculture, Office of Inspector General, and

that I have read the foregoing Verified Complaint for Forfeiture In Rem and know the contents

thereof, and that the matters contained in the complaint are true to my own knowledge, except

those matters stated to be alleged on information and belief and as to those matters, I believe them

to be true.

           The sources of my knowledge and information and the grounds of my belief are the offrcial

files and records of the United States, information supplied to me by other law enforcement

officers, and my investigation of this case.

           I   hereby verify and declare under the penalty of perjury that the foregoing is true and

correct.



 s/6            (?
Date                                               ROBERT
                                                   United States Department of Agriculture
                                                   Office of Inspector General




                                                     18
                   Case: 2:19-cv-01781-ALM-CMV Doc #: 1-1 Filed: 05/06/19 Page: 1 of 1 PAGEID #: 19
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Ten Thousand Three Hundred Fifty-five and 00/100 Dollars
                                                                                                            ($10,355.00) in United States Currency, et al.
    (b) County of Residence of First Listed Plaintiff             Franklin                                   County of Residence of First Listed Defendant Franklin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and/or 7 U.S.C. § 2024(e)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/06/2019                                                              s/Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
